FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D21-1539
                 _____________________________

MARLO SHERIEE KNAPP,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

                       September 14, 2022



PER CURIAM.

     This is Appellant’s direct appeal from her judgment and
sentence for three counts of possession of a controlled substance
(fentanyl, alprazolam, and methamphetamine), and one count of
possession of drug paraphernalia. She pleaded no contest,
reserving the right to appeal the denial of her dispositive motion
to suppress the evidence obtained from her vehicle after a traffic
stop. Her motion to suppress argued that the traffic stop—which
law enforcement initiated because the rear window of Appellant’s
small four-door sedan was blocked with shoes, pillows, and
blankets—was unlawful under section 316.2004(2)(b) of the
Florida Statutes. This section provides as follows:
         No person shall drive any motor vehicle with any
    sign, poster, or other nontransparent material upon the
    front windshield, side wings, or side or rear windows of
    such vehicle which materially obstructs, obscures, or
    impairs the driver’s clear view of the highway or any
    intersecting highway.

§ 316.2004(2)(b), Fla. Stat. (2021). We have carefully considered all
of Appellant’s arguments. On the facts presented, we hold that the
trial court correctly denied the motion to suppress. We affirm
Appellant’s judgment and sentence.

    I. Facts and Arguments.

     Law enforcement started following Appellant because she was
leaving a known narcotics-dealing location. A canine search was
requested two minutes into the traffic stop, and that search yielded
the drugs and paraphernalia.

     The Sheriff’s deputy testified that he stopped Appellant
because the rear window of her car was materially obstructed. The
entire lower half of the rear window was blocked by items
including a row of several pairs of shoes, with the middle
particularly blocked with a mound of pillows or blankets up to
within a short distance from the car’s roof. The deputy testified
that he believed driving with a materially obstructed rear window
constituted a traffic infraction in Florida.

     Appellant testified that she could see clearly through the rear
window despite the items blocking it. Her counsel asserted that
dash-cam video, which was admitted into evidence and which the
trial court viewed (as have we), showed that the rear-view mirror
was visible through the back window, and therefore the
obstruction did not rise to the level of materiality that the statute
would prohibit. Appellant’s primary legal argument on this issue
was, and remains, that section 316.2004(2)(b) should be
interpreted to prohibit only blocking rear windows with items like
those listed in the statute—signs, posters, and other
nontransparent materials—and that such materials would have to
be “upon” the window and blocking virtually all rearward
visibility, to violate the statute. So viewing the statute, Appellant


                                 2
argued that the Sheriff’s deputy made an unreasonable mistake of
law that rendered the seized evidence inadmissible.

     After hearing testimony and viewing the dash-cam video, the
trial court denied the motion to suppress. The court found probable
cause to stop the vehicle based on the deputy’s reasonable
observation that the pile of personal effects was materially
obstructing, obscuring, or impairing Appellant’s view of the road.

    II. Legal Analysis.

     We apply a mixed standard of review to an order denying a
motion to suppress. We review the trial court’s findings of fact for
competent, substantial evidence; and we review legal conclusions
and mixed questions of law and fact de novo. Connor v. State, 803
So. 2d 598, 607–08 (Fla. 2001).

     Appellant’s interpretation of section 316.2004(2)(b) implicitly
invokes a canon of statutory interpretation known as ejusdem
generis. 1 Ignoring the operative verbs used in the statute
(“obstructs, obscures, or impairs”), Appellant summarily excludes
from the statute’s reach personal belongings such as those in her
rear window, because they are not physically like the items listed
in the statute. Taken to its logical conclusion, this argument would
require us to analyze the statutory language and resolve any
potential ambiguities about its scope in light of legislative intent.

    1  Pursuant to this canon, “when a general word or phrase
follows a list of specifics, the general word or phrase will be
interpreted to include only items of the same class as those listed.”
Ejusdem generis, BLACK’S LAW DICTIONARY (11th ed. 2019). In
section 316.2004(2)(b), the general term “nontransparent
material” is preceded by the specific terms “sign” and “poster.” The
canon would suggest that “nontransparent material” refers to
objects similar in nature to signs and posters. Appellant’s resort to
an ejusdem generis type of argument only serves to bolster our
holding as to the deputy’s reasonableness, since canons of
statutory construction become relevant only if a statute is
ambiguous. State, Dep’t of Revenue v. Lockheed Martin Corp., 905
So. 2d 1017, 1020 (Fla. 1st DCA 2005).


                                 3
     We need not parse out the full potential reach of the statute,
however, because in this Fourth-Amendment context, the
governing law asks only whether a potentially mistaken
interpretation of the statute was objectively reasonable. See Heien
v. North Carolina, 574 U.S. 54, 61 (2014) (holding that a search
resulting from an objectively reasonable mistake of law by law
enforcement does not implicate the exclusionary rule); State v.
Thomas, 207 So. 3d 928, 932 n.1 (Fla. 1st DCA 2016) (observing
that Heien is binding on Florida courts by virtue of the Florida
Constitution’s conformity clause).

     Even if we assumed the deputy misinterpreted section
316.2004(2)(b), the mistake would be objectively reasonable. The
mass of items in Appellant’s rear window would have “obstructed
obscured, or impaired” Appellant’s rear visibility just as much as—
if not more than—a sign, poster, or similar object in the same area.
Based on the deputy’s testimony at the suppression hearing, he
believed in good faith that the harm the statute was intended to
prevent was present. It makes no difference whether Appellant
later claimed she could in fact see just fine through the rear
window, or whether another observer after the fact thinks she
could have seen clearly. At the deputy’s decision point, he had
probable cause to think Appellant committed a traffic infraction.
The trial court correctly declined to suppress the evidence. 2

    AFFIRMED.

LEWIS, KELSEY, and NORDBY, JJ., concur.



    2  Suppression based on a mistake of law would also be
inconsistent with the purpose of the exclusionary rule, which is not
to redress the constitutional harm of an unlawful search, but
rather to deter law enforcement from “deliberate, reckless, or
grossly negligent conduct.” Maldonado v. State, 278 So. 3d 708, 712
(Fla. 4th DCA 2019) (holding that exclusion of evidence obtained
in violation of a clear statute was unnecessary because law
enforcement’s conduct was negligent at most, and there was no
indication it was part of a pattern). We see no evidence of
deliberate misinterpretation or reckless or gross negligence.


                                 4
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, and David A. Henson, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                               5